Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the shafts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 19-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Grossman (PGPub 20150349706).
Grossman teaches a modular system for cleaning a solar panel comprising two independent modules (212, 214) communicating with each other arranged at the upper and lower ends of the array of panels forming an upper module and a lower module.  There is a cleaning element (413) disposed transversely to the array of panels between the at least two upper and lower modules wherein the at least one cleaning element is attached to the upper and lower modules by means of couplings (figure 4 shows 413 attached to the end plates).  Each of the upper and lower modules comprise at least one traction element (206, 208) arranged perpendicular to the array of panels (figure 2 and 3), wherein the traction element rotates when a force is applied, providing in this way movement to the upper and lower modules through the array of panels (the belt is shown on wheels in figure 8).    
With regards to claim 2, there is a profile (210) adjustable to the distance between the upper and lower ends of the array of panels, which holds the upper and lower modules together through at least one opening and one coupling arranged in each of the upper and lower modules by which each profile passes through and attaches to each module (paragraph 0046).
With regards to claim 3, there are two profiles (210) which hold upper and lower modules together through at least two openings and two couplings arranged in each of the upper and lower modules (paragraph 0046). 
With regards to claim 4, the cleaning element corresponds to a brush with bristles that are hard or flexible or a combination.
With regards to claim 5, the upper and lower modules each comprise at least one additional traction element (there are two wheels; figure 8) arranged perpendicularly to the arrangement of panels to rotate by applying a force to them, thereby providing an additional aid to the movement of the upper and lower modules through the array of panels.  
With regards to claim 6, each of the upper and lower modules further comprise at least one pair of guiding elements (204) to maintain stability of the upper and lower modules.
With regards to claim 7, the upper and lower modules comprise an additional pair of guiding elements (figure 8 shows a pair).
With regards to claim 8, the upper and lower modules further comprise at least one actuating element which provides rotation to the traction elements (paragraph 0063).
With regards to claim 9, the upper and lower modules comprise at least one additional actuating element which provides rotation to the cleaning element through a transmission system (drive module 1300).
With regards to claim 10, the actuating elements correspond to an electric motor (paragraph 0039 and 1310).
With regards to claim 11, the actuating elements is covered by a sealed housing forming an independent and individually replaceable unit in the modules (paragraph 0047).
With regards to claim 12, the transmission system comprises any type of system capable of transmitting energy generated by actuating elements (paragraph 0065/0066).  
With regards to claim 13, the transmission system is covered and sealed (paragraph 0047).
With regards to claim 19, the upper and lower modules further comprise an energy storage element (1404).
With regards to claim 20, the energy storage element is a battery (1404).
With regards to claim 21, the energy storage element is sealed and covered (paragraph 0047).
With regards to claim 22, there is a terminal port arranged at the beginning or end of the array (edges of the panels).
With regards to claim 23, the terminal port comprises solar panels (figure 1).
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 includes the limitation that the pair of guiding elements comprises at least two plates wherein the plates are used to attach at their ends of the shafts of each guiding element, forming the pair of guiding elements, wherein the pair comprises an anchor shaft that attaches to both plates, which as a whole allows for a clearance in each of the pairs of guiding elements further allowing a pivoting movement about a common axis of the guiding elements that make up each of the pairs of guiding elements.  
Claim 15 includes the limitation of a regulating element connected to at least one guiding shaft, which raises or lowers the cleaning element in relation to the surface of the panels.  
Claim 16 includes the limitation that the upper and lower module comprises a controller element to allow for synchronization of movement between the upper and lower modules.  The controller establishes a link between the modules.
None of the prior art teach the above limitations, nor would it have been obvious to modify the prior art to achieve the claimed invention since there is no teaching or motivation to do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723